DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschel (4907765) in view of Sirovich (5833389).  The reference to Hirschel discloses the recited method for reducing drag (title; abstract), comprising:
forming a smooth surface on a first portion of a physical object (figs 2a,2c,2e show smooth surfaces without ridges between sections Z1);
forming periodic riblets on a second portion of the physical object (figs 2a,2c,2e show riblets as  ridged sections Z1); and
generating a flow over the periodic riblets of the second portion of the physical object and over the smooth surface of the first portion of the physical object (seen in figs 2a,2c,2e at least);
wherein:
the second portion of the physical object is adjacent to the first portion of the physical object (the riblet sections Z1 are formed on the surface of a physical object; col 4, lines 27-68; col 5, line 62 to col 6 line 13);
each peak of each riblet of the periodic riblets of the second portion of the physical object is located above a plane of the smooth surface of the first portion of the physical object (seen in figs 1a-e);
each valley between adjacent riblets of the periodic riblets of the second portion of the physical object is located below the plane of the smooth surface of the first portion of the physical object (not taught by this reference but fig 1e seems to suggest different valley depths); and
a length of each riblet of the periodic riblets runs parallel to a direction of the flow (not specifically shown but it is believed that at least the embodiment of fig 2e would have to have some riblets running parallel to the direction of flow).
	The reference to Sirovich teaches that it is old and well known in the art of surface features to affect the flow across the surface (title/abstract) that riblets 55 (fig 5) can be arranged on a surface with smooth surfaces between them and that such riblets can be arranged parallel to flow (fig 5 shows this), and that it is also old and well known in the prior art that riblets such as raised ribs (see fig 4) can extend from a surface with valleys in between the ribs where the valleys can extend further below a surface as well as extending to a level which can be the same as the surface, for example in fig 4 if the left valley is the same level as the rest of the surface (which would equate to the smooth surface) then the middle valley does not have to extend below the rest of the surface or the right most valley can extend below the surface of the other valleys where at least one of the other valleys would be considered as the same as the rest of the surface, thereby teaching it is known in the art that valleys between ridges can either extend to the normal depth of the surface of the object they are provided on, or they can extend below the normal depth of the surface if desired and that such are equivalent.  It would have been obvious to one skilled in the art to modify the valleys in Hirschel to extend below the plane of the smooth surface as suggested by Sirovich where such is a known equivalent depth to form the valleys between ridges or riblets on a surface and such would further provide beneficial flow characteristics to the surface to better control drag; and to align the riblets to run parallel the direction of flow as also suggested by Sirovich where such would also provide beneficial flow characteristics and allow for better results in controlling drag.  
	With respect to claim 2 (and also claims 9 and 16 which have similar limitations): a cross sectional area in the direction of the flow of the first portion of the physical object is approximately equal to a cross sectional area of the second portion of the physical object in the direction of the flow (fig 2a at of Hirschel shows the cross sectional areas of the first portion of the physical object which would equate to spaces between Z1 is approximately equal to the cross section area of the second portion of the physical object which would have riblets Z1).
	With respect to claim 3 (and also claims 10 and 17 which have similar limitations): forming each peak of each riblet of the periodic riblets at a same distance above the plane of the smooth surface of the first portion of the physical object; and forming each valley between adjacent riblets of the periodic riblets at the same distance below the plane of the smooth surface of the first portion of the physical object (once modified by Sirovich to teach the valley going below the surface, Hirschel teaches as seen in fig 1a-d that the valleys and the riblets all have the same height/depth from the surface).
	With respect to claim 4 (and also claims 11 and 18 which have similar limitations): forming each riblet of the periodic riblets at a same length; and forming the smooth surface of the first portion of the physical object at the same length as the periodic riblets (this can be seen at least in fig 2a of Hirschel). 
	With respect to claim 5 (and also claims 12 and 19 which have similar limitations): a maximum height of each riblet of the periodic riblets is less than 0.002 inches; a maximum width of each riblet of the periodic riblets is less than 0.004 inches; and a length of each riblet of the periodic riblets is within a range of 10 to 50 times longer than the maximum height of each respective riblet (the reference to Hirschel teaches that the maximum of at least the height of the riblet in col 5, lines 38-40 equates to after conversion of a max of 0.00196 inches when using 2s where s can be a max of 0.0098 in which equates to 0.25mm before conversion to inches). The remaining dimensions relating to the maximum riblet width and lengths are considered to be merely choices of mechanical expedients where it would have been obvious to one skilled in the art to use routine experimentation to optimize this size values to maximize the desired affect on drag as such would only require routine skill in the art to determine and maximize such where dimensions such as this are considered obvious to optimize because the overall dimensions will affect the drag and clearly the reference at least addresses one of these dimensions suggesting it is know the dimensions of the riblets affects the drag effect.  
	With respect to claim 6 (and also claims 13 and 20 which have similar limitations): the first portion of the physical object further comprises a first transition surface; an angle between the transition surface of the first portion of the physical object and the smooth surface of the first portion of the physical object is within a range of 90 degrees to 155 degrees; the second portion of the physical object further comprises a second transition surface; and an angle between the second transition surface of the second portion of the physical object and the smooth surface of the first portion of the physical object is within a range of 90 degrees to 155 degrees (the reference to Hirschel shows at least in some of the figs 2b, 2c, 2e that the riblets formed are in sets that are at angles with respect to other sets and the orientation of the areas without riblets, some are offset at 90 degrees and thereby teaches it is known to provide transition surfaces with areas that have angled riblets including in several orientations in different rows which would equate to at least a first and second portion).  
	With respect to claim 7 (and claim 14 which has the same limitation): the physical object is associated with one of the following: an aircraft; a marine vessel; a vehicle; a pipeline; a wind turbine; and a projectile (col 1, lines 10-17; col 4, lines 27-68 discusses at least the use in pipes or pipelines, aircraft wings, watercraft which would be marine vessels, land vehicles are known uses for reducing drag on using riblets).  
	With respect to claim 8, similar to claim 1 (see above for overlapping reference to recited claim limitations) the reference to Hirschel teaches the recited physical object, comprising:
a first portion comprising a smooth surface (area between Z1 in figs 2a,c,e; see above); and
a second portion comprising periodic riblets (areas Z1 in figs 2a,c,e; see above), wherein:
the second portion of the physical object is adjacent to the first portion of the physical object (see figs 2a,c,e and above);
each peak of each riblet of the periodic riblets of the second portion of the physical object is located above a plane of the smooth surface of the first portion of the physical object (see in figs 1a-e; see above); and
each valley between adjacent riblets of the periodic riblets of the second portion of the physical object is located below the plane of the smooth surface of the first portion of the physical object (not taught by Hirschel but fig 1e suggests different depth valleys).
The reference to Sirovich teaches that it is old and well known in the art of surface features to affect the flow across the surface (title/abstract) that riblets 55 (fig 5) can be arranged on a surface with smooth surfaces between them and that such riblets can be arranged parallel to flow (fig 5 shows this), and that it is also old and well known in the prior art that riblets such as raised ribs (see fig 4) can extend from a surface with valleys in between the ribs where the valleys can extend further below a surface as well as extending to a level which can be the same as the surface, for example in fig 4 if the left valley is the same level as the rest of the surface (which would equate to the smooth surface) then the middle valley does not have to extend below the rest of the surface or the right most valley can extend below the surface of the other valleys where at least one of the other valleys would be considered as the same as the rest of the surface, thereby teaching it is known in the art that valleys between ridges can either extend to the normal depth of the surface of the object they are provided on, or they can extend below the normal depth of the surface if desired and that such are equivalent.  It would have been obvious to one skilled in the art to modify the valleys in Hirschel to extend below the plane of the smooth surface as suggested by Sirovich where such is a known equivalent depth to form the valleys between ridges or riblets on a surface and such would further provide beneficial flow characteristics to the surface to better control drag.  
With respect to claim 15, such is essentially the same structure as set forth in claims 1 and/or 8 above so see above for further discussion of where information is located in the references, the reference to Hirschel discloses the recited method of manufacturing a physical object (such teaches the article and method of function, and would also include a method of manufacture to provide the article as such at least teaches methods of forming the riblets and valleys in col 9, lines 13-68), comprising:
forming a smooth surface on a first portion of the physical object (seen in figs 2a,c,e and discussed above as blank portions between Z1); and

forming periodic riblets on a second portion of the physical object (figs 2a,c,e riblets are Z1);
wherein:
the second portion of the physical object is adjacent to the first portion of the physical object (seen in figs 2a,c,e);
each peak of each riblet of the periodic riblets of the second portion of the physical object is located above a plane of the smooth surface of the first portion of the physical object (seen in figs 1a-e); and
each valley between adjacent riblets of the periodic riblets of the second portion of the physical object is located below the plane of the smooth surface of the first portion of the physical object (not shown in Hirschel but fig 1e suggests different depth valleys).
The reference to Sirovich teaches that it is old and well known in the art of surface features to affect the flow across the surface (title/abstract) that riblets 55 (fig 5) can be arranged on a surface with smooth surfaces between them and that such riblets can be arranged parallel to flow (fig 5 shows this), and that it is also old and well known in the prior art that riblets such as raised ribs (see fig 4) can extend from a surface with valleys in between the ribs where the valleys can extend further below a surface as well as extending to a level which can be the same as the surface, for example in fig 4 if the left valley is the same level as the rest of the surface (which would equate to the smooth surface) then the middle valley does not have to extend below the rest of the surface or the right most valley can extend below the surface of the other valleys where at least one of the other valleys would be considered as the same as the rest of the surface, thereby teaching it is known in the art that valleys between ridges can either extend to the normal depth of the surface of the object they are provided on, or they can extend below the normal depth of the surface if desired and that such are equivalent.  It would have been obvious to one skilled in the art to modify the valleys in Hirschel to extend below the plane of the smooth surface as suggested by Sirovich where such is a known equivalent depth to form the valleys between ridges or riblets on a surface and such would further provide beneficial flow characteristics to the surface to better control drag.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Extrand, Yoon, Bianchi, Takacs, Stern, and Paterson disclosing state of the art surfaces provided with riblets or some form of protrusion to affect flow over the surface, including projectiles, vehicles, and pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH